department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep z014 u i l xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxxx plan x iray xxxxxxxxxxxxxx xxxxxxxxxxxxxx individual xxxxxxxxxxxxxx individual c xxxxxxxxxxxxxx corporation c xxxxxxxxxxxxxx amount d xxxxxxxxxxxxxx company z xxxxxxxxxxxxxx dear xxxxxxxxxx this letter is in response to your request dated date as supplemented by correspondence dated date and date in which you request a waiver of the day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from plan x totaling amount d with the intent to make a direct_rollover into a roth_ira taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to errors made by individuals band c of company z on date taxpayer a opened a roth k account in plan x through his employer_corporation c taxpayer a's employment with corporation c ended in date and in date taxpayer a contacted individual b individual b informed taxpayer a that he could open a roth_ira with company z and rollover the roth k assets in plan x individual b prepared the paperwork for the rollover on his personal computer and completed the transaction by telephone with individual c of company z on date the custodian of plan x issued a distribution check in the amount of amount d and sent it directly to company z company z deposited amount d into ira y and not into a roth_ira as taxpayer a intended on date taxpayer a first became aware that amount d was not rolled over into a roth_ira when he sought to transfer the assets in ira y to another brokerage firm based on the foregoing facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement contained in sec_402 of the code with respect to amount d sec_402 c of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be included in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property sec_402 of the code provides that an eligible_retirement_plan includes i an eligible retirement account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 a and vi an annuity_contract described in sec_403 sec_402 of the code further provides that if any portion of an eligible_rollover_distribution is attributable to payments or distributions from a designated_roth_account as defined in sec_402a an eligible_retirement_plan with respect to such portion shall include only another designated_roth_account and a roth_ira sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a of the code sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 a of the code provides that the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities sec_408a of the code provides that no rollover_contribution may be made to a roth_ira unless it is a qualified_rollover_contribution sec_408 b of the code defines in relevant part a qualified_rollover_contribution from an eligible_retirement_plan to a roth_ira from another such account but only if in the case of an eligible_retirement_plan as defined in sec_402 other than clauses i and ii thereof such rollover_contribution meets the requirements of sec_402 sec_408 of the code makes the rollover requirements of sec_402 applicable to distributions from an eligible_retirement_plan paid into a roth_ira revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to an error committed by individuals b and c of company z which caused the amount attributable to taxpayer a's roth k account to be deposited in a traditional_ira which was not an eligible_retirement_plan with respect to the distribution therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d into a roth_ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions concerning this letter please contact xxxxxxxxxxxx at xxxxxxxxxxxxxxxxxxxxxxxxxxx all correspondence should be addressed to se t ep ra t3 sincerely yours r _ a -- laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
